DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 1-10 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Brown et al. Pub. No: US 2015/0081579 A1; Schwerin Pub. No.: US 2007/0296630 A1; and Esposito Patent Number 6,101,496
Brown teaches a system for conveying data to responders and routing, reviewing and approving supplemental pertinent data including correlating address data in different ways with location data and other data (see paragraphs [0075] – [0076] and Fig. 9 & Fig. 10).
Schwerin teaches enhanced positional accuracy in geocoding by dynamic interpolation including using address data to determine correspondence to location data (see paragraph [0025] – [0026] and Fig. 4).
Esposito teaches ordered information geocoding method and apparatus including ordered information data being combined with prior geocoded data to improve geocoding, the combined records are sorted by precision, the two highest precision groups are interpolated to further geocode the records and provide enhanced street address products (see the abstract and claim 1).

Claims 2-8 are allowed based on their dependence on allowed independent claim 1.

Claim 9 is allowed because Brown, Schwerin, and Esposito do not teach selecting an address data corresponding to an address of a first entity and a location data corresponding to a location of the first entity; selecting a location data corresponding to a location of a second entity; computing a correlation between the location data corresponding to the location of the first entity and the location data corresponding to the location of the second entity; and 
updating a verification score based on the computed correlation between the location data of the first entity and the location data of the second entity, wherein the
 verification store is directed to a correlation between the address data and location data of the first entity.

Claim 10 is allowed because Brown, Schwerin, and Esposito do not teach identifying a plurality of hierarchical addressing blocks from the address data of the first entity: selecting, from a list of hierarchical addressing blocks, at least one hierarchical addressing block corresponding to the plurality of hierarchical addressing blocks; selecting a second entity from a list of entities corresponding to the selected at least one hierarchical block; determining a correlation 
generating a verification score based on the determined correlation between the location data of the first entity and the location data of the second entity, 
wherein the verification score is directed to a correlation between the address data and the location data of the first entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
January 6, 2022